Case: 11-50722     Document: 00511867579         Page: 1     Date Filed: 05/25/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 25, 2012
                                     No. 11-50722
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

v.

CHRISTOPHER SHANE WARREN,

                                                  Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:11-CR-44-1


Before DENNIS, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Christopher Shane Warren appeals the sentence imposed following his
guilty-plea conviction for possession of a chemical, product, or material to
manufacture methamphetamine. See 21 U.S.C. § 843(a)(6) & (d)(2). As standard
conditions of Warren’s three-year term of supervised release, the district court
ordered that Warren submit to an evaluation for substance abuse and to a
narcotics addiction treatment program if the probation officer deemed such
treatment necessary, that he submit to a mental health evaluation and to a

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50722    Document: 00511867579      Page: 2   Date Filed: 05/25/2012

                                  No. 11-50722

mental health program if the probation officer deemed it necessary, that he
participate in a cognitive behavioral treatment program if the probation officer
deemed it necessary, and that he participate in workforce development programs
and services if deemed necessary by the probation officer.
      Warren first argues that the district court improperly delegated to the
probation officer authority to determine, while Warren was on supervised
release, whether narcotics addiction treatment, mental health treatment,
cognitive behavioral treatment, and workforce participation services were
necessary. He concedes that the imposition of such conditions is not plain error
under the precedent of this circuit, see United States v. Bishop, 603 F.3d 279, 281
(5th Cir. 2010), but contends that this court should reconsider the issue. One
panel of this court may not overrule the decision of a prior panel in the absence
of en banc consideration or a superseding Supreme Court decision. United
States v. Lipscomb, 299 F.3d 303, 313 n.34 (5th Cir. 2002).
      Additionally, Warren argues that the district court imposed, in the written
judgment but not in the oral judgment, a special condition permitting certain
searches of Warren and his property by the probation officer. He contends that
the written judgment must be amended to reflect the lack of such a condition in
the oral judgment. The special conditions listed in the written judgment are
prefaced with the statement that they apply only if “[t]he Court . . . applied [the
special conditions] to the supervised person . . . at the time of sentencing.” As
the district court did not specifically state that any of these conditions applied,
the challenged condition does not apply to Warren.
      As Warren has failed to show any plain error with respect to the conditions
of his supervised release, the judgment of the district court is AFFIRMED.




                                        2